Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.6 Page 1 of 97




          EXHIBIT A
          Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.7 Page 2 of 97



                                           SUMMONS                                                                       FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORM

                                    (CITA CION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
See Additional Parties Form

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
TYLER WALTER, a deceased minor, by and through his successor in
interest, LISA WALTER; LISA WALTER, an individual,

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/se!fhe!p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawheIpcaIifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/se!fhe!p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  A VISOI La han demandado. Si no respande dentro de 30 dias, la carte puede decidir en su contra sin escuchar su version. Lea Ia infarmaciOn a
 continua ciOn.
    Tiene 30 WAS DE CALENDAR!O despues de que !e entreguen esta citaciOn y papeles !ega!es para presentar una respuesta par escnto en esta
 carte y hacer que se entregue una capia a! demandante. Una carta a una Ilamada te!efOnica no Ia prategen. Su respuesta por escrito tiene que estar
 en farrnato legal correcto si desea que procesen su caso en !a carte. Es pasible qua haya un form u!ario que ustedpueda usarpara su respueSta.
 Puede encantrarestos formulanos de !a corte y más infarmaciOn en el Centro de Ayuda de las Cones de California (www.sucorte.ca.gov), en !a
 biblioteca de !eyes de su condado a en !a carte que Ie quede más cerca. Si no puede pagar !a cuota de presentaciOn, pida al secretaria de la carte
 que !e dé un form ularia de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el casa par incumplimiento y la carte !e
 podrà quitar su suelda, dinero y bienes sin más advertencia.
   Hay atras requisitos !ega!es. Es recomendable que flame a un abagado inmediatamenfe. Si no conace a un abogada, puede Ilamar a un servicia de
 remisiOn a abogados. Si no puede pagar a un abogado, es posible que cumpla con !as requisitas para abfener servicios !ega!es gratuitas de un
 pragrama de servicios legales sin fines de lucro. Puede encantrar estos grupas sin fines de lucro en e/ sitio web de California Legal Services,
 (www.lawhelpcalifornia.org ), en e! Centro de Ayuda de las Cartes de Califarnia, (www.sucorte.ca.gov) 0 poniendase en contacta con la carte a e/
 colegia de abagados locales. A VISO: Parley, la carte tiene derecha a reclamar las cuofas y los costos exentos par impaner un gravamen sabre
 cualquierrecuperaciOn de $10,000 6 mas de valarrecibida mediante un acuerdo a una cancesiOn de arbitraje en un caso de derecha civil. Tiene que
 pagar e/ gravamen de la carte antes de qua la carte pueda desechar e! casa.

The name and address of the court is:                                                                    I CASE NUMBER:
                                                                                                         (NUmem del Caso):
(El nombre y direcciOn de la corte es):
Superior Court of California, County of San Diego
330 W Broadway, San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcciOn ye! nUmero de telOfono del abogado del demandante, o del demandante que no tiene abogado, es):
Shawn A. McMillan, Esq., 4955 Via Lapiz, San Diego, CA 92122

DATE:                                                                         Clerk, by                                                              , Deputy
 (Fecha)                                                             (Secretario) _________________________________ (Adjunto)
(For proof of service of this summons, use Proof  of Service of Summons   (form POS-010).)
(Para prueba de entrega de esta citation use e! formulario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You               are served
 [SEAL]
                                      1.   LI    as an individual defendant.
                                      2.         as the person sued under the fictitious name of (specify):


                                                 on behalf of (specify):

                                           under:   LII   CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                          other (specify):
                                      4.   ElI   by personal delivery on (date):

                                                                                                                               Code of Civil Procedure §5412.20,465
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                       SUMMONS                                                                  www.coutlinfo.ca.gOv
  SUM-100 [Rev. July 1, 20091


                                                                 EXHIBIT A
          Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.8 Page 3 of 97


                                                                                                                          SUM-200(A]
                                                                                              CASE NUMBER:
   SHORT TITLE:
- ILisa Walter, et al. v. County of San Diego, et al.

                                                         INSTRUCTIONS FOR USE
  •This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  -


  •If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
  -


       Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

              Plaintiff             Defendant       Cross-Complainant    L     Cross-Defendant
   COUNTY OF SAN DIEGO, a public entity; MELiNDA EICHENBERG, an individual; JOANNA KIENTZ,
   an individual; FANITA DURHAM, an individual; KATHERINE MANNO (TOPP1N), an individual;
   MELISSA CASTILLO, an individual; and DOES 1 through 50, inclusive,




                                                                                                                 Page     1     of
                                                                                                                                     Page 1 of 1

 Form Adopted for Mandator y Use
   Judicial Council of California
                                                ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) ]Rev. January 1, 20071                     Attachment to Summons



                                                          EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.9 Page 4 of 97




                             EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.10 Page 5 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.11 Page 6 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.12 Page 7 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.13 Page 8 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.14 Page 9 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.15 Page 10 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.16 Page 11 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.17 Page 12 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.18 Page 13 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.19 Page 14 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.20 Page 15 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.21 Page 16 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.22 Page 17 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.23 Page 18 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.24 Page 19 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.25 Page 20 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.26 Page 21 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.27 Page 22 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.28 Page 23 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.29 Page 24 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.30 Page 25 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.31 Page 26 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.32 Page 27 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.33 Page 28 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.34 Page 29 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.35 Page 30 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.36 Page 31 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.37 Page 32 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.38 Page 33 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.39 Page 34 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.40 Page 35 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.41 Page 36 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.42 Page 37 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.43 Page 38 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.44 Page 39 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.45 Page 40 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.46 Page 41 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.47 Page 42 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.48 Page 43 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.49 Page 44 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.50 Page 45 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.51 Page 46 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.52 Page 47 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.53 Page 48 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.54 Page 49 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.55 Page 50 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.56 Page 51 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.57 Page 52 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.58 Page 53 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.59 Page 54 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.60 Page 55 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.61 Page 56 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.62 Page 57 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.63 Page 58 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.64 Page 59 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.65 Page 60 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.66 Page 61 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.67 Page 62 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.68 Page 63 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.69 Page 64 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.70 Page 65 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.71 Page 66 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.72 Page 67 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.73 Page 68 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.74 Page 69 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.75 Page 70 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.76 Page 71 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.77 Page 72 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.78 Page 73 of 97




                              EXHIBIT A
           Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.79 Page 74 of 97




          1   Shawn A. McMillan, Esq. - SBN: 208529
          2   attyshawn@,netscaJ)_e.net
              Stephen D:-baner, Esq. - SBN: 259689
          3   steve.mcmillanlaw@gmail.com
              Adrian M. Paris, Esq.__ - SBN: 301355
          4   adrian.mcmillanlaw@gmail.com
              THE LAW OFFICES OF SHAWN A. McMILLAN, APC
          5   4955 Via Lapiz
              San Di~o, California 92122
          6   Phone: 58) 646-0069
              Fax: (8 8) 146-5283
          7   Attorneys for Plaintiffs Tyler Walter
          8   and Lisa Walter

          9
         10                                SUPERIOR COURT OF CALIFORNIA

         11                                    COUNTY OF SAN DIEGO

         12   TYLER WALTER, a deceased minor, by             Case No:
              and through his successor in interest,
         13   LISA WAT,TER; LISA WALTER, an                 DECLARATION OF LISA WALTER
              individual,                                   PURSUANT TO CALIFORNIA CODE
         14                                                 OF CIVIL PROCEDURE §377.32
                              Plaintiff,
         15                                                  Complaint Filed: October 8, 2019
                        vs.
         16
              CO_UNTY OF SAN DIEGQ,-1-..a_JJublic
~--'-'-llt---e:mtlty·MELINI}A-EIGHSPH~ERG.au--- - - t - - - - - - - - - - - - - - - - t - - -
              individual; JOANNA KIENTZ, an'
         18   individual; FANITA D ~ ; m
              individual; KATHERINE MA1'11'1O
         19   (TOPPIN), an individual; MELISSA
              CASTILLO, an individual; and DOES 1
         20   through 50, inclusive,
         21                   Defendants.
         22
         23
         24
         25
         26
         27
         28
                                       DECLARATION OF LISA WALTER PURSUANT TO
                                       CALIFORNIA CODE OF CIVIL PROCEDURE §377.32
                                                 EXHIBIT A
     Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.80 Page 75 of 97




 1          I, Lisa Walter, am over the age of 18 and one of the named Plaintiffs in the present

2     action. I have personal knowledge of the facts set forth herein, and if called before this

 3    Court, or any other court or tribunal, I could and would testify competently as follows:

4           1.     I am Tyler's natural mother and my parental rights were never terminated.

 5          2.     My son, Tyler Walter, died on September 22, 2018 in Long Beach,

 6                 California. At the time Tyler died, he was less than two years old.

 7          3.     Due to Tyler's incredibly young age, he obviously left no spouse, no

 8                 children, and no issue.

 9          4.     I am Tyler's rightful heir under California Code of Civil Procedure

10                 §377.60(a) and Probate Code §6402(b) and §6450(a).

11          5.     Thus, I am Tyler's successor in interest, as defined in §377.11 of the

12                 California Code of Civil Procedure and am authorized to act on his behalf

13                 with respect to his interests in this action.

14          6.     No proceeding is now pending in California for administration of Tyler's

15                 estate.

16          7.     No other person has a superior right to me to commence the action or

17                 proceeding or to be substituted for Tyler in the pending action or

18                 proceeding.

19          8.     Attached hereto as Attachment A is a certified copy of Tyler's death

20                 certificate from the County of Los Angeles.

21          I declare under penalty of perjury under the laws of the state of California that the
22    foregoing is true and correct.

23     Dated: October 08         2019
24
25
26
27
28
                             DECLARATION OF LISA WALTER PURSUANT TO
                             CALIFORNIA CODE OF CIVIL PROCEDURE §377.32
                                                                                                    1
                                          EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.81 Page 76 of 97




                  Attachment A




                  Attachment A




                  Attachment A



                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.82 Page 77 of 97
                                       S'£ATE OF CALIFORNIA
                                                      CERTIFICATION OF VITAL RECORD



                                  CIT¥ OF, I.JONG
                                       .       ~.
                                                  BEACH     ..·           .,/                .·        '·         ·.
                                DEPARTMENT OF HEAL.TH AND HUMAN SERVICES
                     \                                                LONG BEACH,                 CA~IFORNIA
                                                           ,,                     !
                                                         PHYSICIAN/CORONER"S AMENDMENJ'
                   3052018204664~--,                              NO ERASURES, WHITEOl:tts: PHQTQc9P1es,                                        3201862002495
                    8TATEFILE NUMBER                                              .   0R AlTERATIJ:mS                                         LOCAL REOJSTRATIOff NUMBER


               .
                          11
                           ·       .                 0      BIRTH.         ll\l       t!EAtff     O F~~L DEATH                                        \
      TYPE     OR PniNr CLEARLY IN BLACK                                  ......_,:·,-,,,,AN ACTUAL PART oF THE OFFICIAL RECORD
                                      -·· INK-ONLY ..:-1~18 AM~~fiMEN:r 131;aoMES                 •'        _




    PART!                INFORMATION TO LOCATE RECORD ' "'''


                                                                                                                                                                                       /
    PART II              STATEMl:JITOF CORRECTIONS
                         e.CE~~CATE        7.1NPORM!\T10N No IT APP&JlS_ONORIGil'W.RECORD                       6, 1r<1FORMAT10NAS ITSHOULDAPPEAA

                            NU'.48ER
                         107A              DEFERRED                                                            BLUNT HEAD TRAUMA .
                         107AT                                                                                    K
      LISTONE            119               PENDING INVESTIGATION                                            ·. C(JQlD NOT BE DETERMINED
      ITEM PER           120                 /                                                                 NO
        LINE
                         121                                                                                   UNK
                         122
                         123
                         124                                                                                    UNK
                         125                                                                                    UNK,


                                                             !



                                                                                                                                                                                           _/




                         I HEREBY DECLARE UNDER PENAi.TY O_F PE!tll,IRY TH('-T THE ABOVE tNFClfffilATION._IS TRUE AND CORRECT TO THE B~TOF

    DECLARATION
         OF
     CERTIFYING
    PHYSICIAN OR
      CORONER
                         MY KNOWLEDGE.


                         ►KEVINJYOUNGMD
                                                              ,. · ... '

                         9. SIIW,\TIJR& OF CERTIFYING PHYSICIAN OR CORO~
                                                                       K{,)
                                                                                       10. DATE.StClNE~YY
                                                                                       08109/201!,
                                                                                                         - ·     .                     .'> -·
                                                                                                                          . ; • : 00 PRINTED NAME ~?TITlEIDEGREE OF CERTIFER
                                                                                                                                                                                           .CJ
                                                                                                                                                                                            L,J



                                                                                                                                                                                           """
                         12, ADDRESS-STREET and NUMBER                                 13. CITY                                               14.STAlE             16.ZIPCOOS
                         1104 NORTH MISSION ROAD                                       LOS. GELES                                             CA                   90033                    z
    STA"JEILOCAL
     REGISTRAR
      USE ONLY
                         10, Office OF VITAL RECORD$ OR LOCAL REGISTRAR
                         ►STATE REGISTRAR - OFFICE OF VITAL RECORDS                                     K{,)
                                                                                                                          17. DATE ACCEPTEII FOR REGIBTftATION-MMIDDfCCYV
                                                                                                                           08/09/2019                                                       .
                                                                                                                                                                                            0
                                                                                                                                                                                            .J
                                                                                                                                                                                            u
    STAre of CALIFORNIA, DEPARTMENT OF PUBLIC HEALTH, OFF1CE OF VITAL R:CORDS                          lnlllllllEllllllllilllllllllllllWIIIIDIIIUDI         FORM VS 24Aa (RIW, 1/08)
                                                                                                                          '020101004282908'
                                                                                                                ,,..---             '
                                                                                                                                                                       1.1


                                                      CERTIFIED COPY OF VITAL RECORD
                                                       STATE OF CALIFORNIA, CITY OF LONG BEACH                                   11111111111111111111111 II Ill
                                                                                                                                              000710430
                   This is a true and exact reproduction of the document offIcf ally registered
                   and placed on fil~.iQ the office of the Vital Records Section, Long Beach
                   Depa,rtment of Healtn and Human Services.                           SEP         ?
                    DATE ISSUED - - - - ~ - - - - - - - - - - - - - -
                                                                                                  1 2019
                                                                                                                                                 HEALTH OFFIOEII
                                  This copy is not valld unless p~pared on an engraved bordBr; displaying the date, seal and signature of the Regis~.
                                                                  \

                                                                            EXHIBIT A
    Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.83 Page 78 of 97
                                                      STATE 01<~ (~.L'"LIFOHNIA


                                                 CITY OF LONG BEACH.
                                             DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                                                                           LONG BEACH, CAUFORN!A


           -~-=3~o~s~!;;~;;1:;;~;;~;;:~6-=64'--------~~i_··_....                                       _c_~_·-~-l~~-~-tt"l'-';J.'•E;,~fF:--D~~;:~t~:":.. ~=:;::==~,~~2~0!!!,..~s2!~'!'0;;;2..~49~~~-,:::===
                                                                                                                                                         ;
                      1.tWtEOFDECE08111'-l'§T(Olotl1                                     2.MIOCU:                               ~
                      TYLER                                                               J.AMES
             i       AlfA.iJ.BOM,OOWNM-!hc!llilolul/lM(FI\StMIOOl.E,LASTI
                                                                                                              -:-M                                                                                                                ~.s&




            Ii .1?~~·a·=~H~~@,~,~[&]
                     c,~-=~~~-==~,".,~==c-~.~..~-~=.~-==,,..=-=·r.:==""==k=====~cc'c-,,;,,.,,,;,;,;,=c!:==-c,.,.,~oo~~,.,..~,=-=->
                      CA                 .                   73543.2260
                                                                                                                                     N)    CAuCAsiAN~,tt~;~:~~~-~~
                                                                                                                                                                                                                         2113


           .n. INFANT17, USUALOCCIJPATION·- ~ot WOlklar mool.otlllo, 00 NQTl,!SE RIITlP:ED ';
                                                                          -        ·-
                                                                                                              1~ KIHDOPBUSIN~qfl tl!lUSJTI)'.(~
                                                                                                              -                     . .>   _·.; ,.- i~- -'
                                                                                                                                              1
                                                                                                                                                             ~
                                                                                                                                                             A
                                                                                                                                                                  a1011; !Old            ~ --)
                                                                                                                                                                                                 ---/
                                                                                                                                                                                                                   19. YEARS !IHlCCIJPATION
                                                                                                                                                                                                                          0,
                     20. DE()EDfNrSl'/ESiOEIICE ~ rid .....,.._QtiOCOl!onl"

            ~ ~ ~.~~ SHIPWAYAVENUE
            4
            ~. !i:
                      LO~GBEACH
                      2J. INF0Rl,Wfl'S tw,u:. RELATIONSHIP
                                                                              LOS ANGELES
                                                                                                                                    23.ZP~
                                                                                                                                    9Q815
                                                                                                                                                                 2-4.YENISIH(lOUNtY
                                                                                                                                                                      0
                                                                                                                                                                                          ~5.ST.UEll'OflEIGNCOl.NIRV
                                                                                                                                                                                          CA                 .

               i GENEVIEVE HOPE WALTER, COUSIN



            i
               z

                      31,N.weOF~en'-ARIIT                                               a~.MDDI.E                                                                                                                      ~.Slm!ST.wf

                      UNKNOWN'                                                          UNKNOWN.·                                                                                                                     UNKNOWN

               I                                                                                                                                37.LA9T\IIIFITHNAMSI.                                                  3S.E!ATHS1A11!


     ·~·              LISA                                                              ANN                                                     WALTl;R                                                               co

            u
                      39. DISP06lroN ME      trlW<Woct/   ,o.P1$EDF-FW.i..MP051nooRES GENEVIEVE HbP~·WA,LfER
                      10/12/2018                          1819 SHIPWAY AVENUE, LONG BEACH, CA90815
                                                                                                        42. SKIW(I\IFEi;>f'.~l!ALl,lEFI                                                                          "3.UCl,NSEN\1Ma£A            ~-c..---.
                                                                                                . ►>NOT EMBALMED
            11        101.PIJl(:E   OEAfH

                      LONG BEACH MEMORillL MEDICAL CENTER
            gt LOS ANGELE~
                      104.COUNTV
                                                                                                       FD1051


                                                             1DS.F,o,CUTYADDIESSDRlOC/ITIONWHEF11iFOllt0(81root_,d.._..l>f<,Of~
                                                                                                                                ► ANISSA DAVIS, MD, MPH
                                                                                                                                      102. F H0Sf'll"A1..;8PECWVON!

                                                                                                                                          D • [RI- □ = □                             -        □
                                                                                                                                                                                                •=~
                                                                                                                                                                                           • )06.Dm'
                                                                                                                                                                                                                 ,1.DAtlf rr;rMd/1/A'ft




                                                                                                                                                                                                                 □
                                                                                                                                                                                                                  10/10/2018
                                                                                                                                                                                103. IF Dll-Ef\ THAN HOSRTAL. SPECFV ONE

                                                                                                                                                                                                                       :::::- □-
/
                                                             2801 ATLANTIC AVENUE                                                                                                             LONG BEACH
                      1D7. CHJSEOfDEATH




                      11~. m,-IEl'l(;llllNl'ICN'<T·<XlNDlll9NSCONTRIDUTWCI 10 DEAnl BUT NOT RESU1TINGW1Htl-'iDEijl.VIH<I CN..ISE GIVEN I~ 107
                      NONE'.                                                                  . · •.. ·. ·                ,.
                     . NOM~T!ON~DFOfl~C()t,QIOONIN!TEM1070fl11'rliyoe..li>l.;,,..;;~--l




              i       123.PI.A(;EOl'l'lllA'n'(og.,l>olnt,~""9.~--olo.J                                                                                                                                                                                    ..a
                                                                                                                                                                                                                                                          CJ
                     ~,=,.=_,=~,~=-=,~=~=oo=oo=-=..,.~.=-=·--~•=•=a=.;~--------~~,,,,.-'-----------------~                                                                                                                                                w

              i
              !ii                                                                                                                                                                                                                                         a,

                     ~.~3~.===,~~~~~,~~~-==-=--=~.=-=~.=-=.,=.-=.,c-----------------------------1                                                                                                                                                         "'z
                      128.SICI      EQFCOAON:RIDEPIJTYCOROteR
                      ~EGINA AUGUSTIN.E
                                                                                                   -
                                                                                                '""'1'
                                                                                                               . ,,,Q/.00../2-_,,
                                                                                                                 1 5 01 8
                                                                                                                                                  121.fl'P!NAME,TIIUCfCORONEl'l/DEP,JTYCOI\ONER
                                                                                                                                                 REGINA AUGUSTINE, DEP(CORONER
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                          ...J

                                                                                                                                                                                                                                                          u

                             •               •                   C             D
                                                                                               '            ,_,,, lllllllllllBWIIIIIIIIIIIIIIHIIIIIIIIIIIII
                                                                                                                                      -010001004005436'
                                                                                                                                                                                           """""'                          """'~"

                                                                        CERTIFIED COPY OF VITAL RECORD
                                                                        STATE QF CALIFO"RNIA, .lmv OF LONO BEACH                                                       111111111111111 IIIIIII II IIll
                                                                                                                                                                               000710429
                             Thi_S Is a true and exact reproduction of the.docum(mt officially registered
                             and placed on file in the office of the Vital Records Section, Long Beach
                             Department of Health and Human Services.                                             SEP                          2019
                             DATEISSUED _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                     17
                                                                                                                                                                                              MEAi.TH omC!R
                                              . This copy is n~t valid unless prepared. on an engraved border, displaying th& data, seal and signature oi tbll:.Reglstrar.



                                                                                                         EXHIBIT A
        Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.84 Page 79 of 97



 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number, and address):                                   FOR COURT USE ONLY
 Shawn A. McMillan, Esq. (SBN: 208529)
 Adrian M. Paris, Esq. (SBN: 301355)
 The Law Offices of Shawn A. McMillan, APC
 4955 Via Lapiz, San Diego, CA 92122
         TELEPHONE NO.: (858) 646-0069                 FAX NO.(Opbonal): (858) 746-5283

 EMAIL ADDRESS (Optional): adrian.mcmillanlaw@gmaii.com

   ATTORNEY FOR (Name): Lisa Walter, individually and as Tyler's successor in interest
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
    CENTRAL DIVISION, CENTRAL COURTHOUSE, 1100 UNION ST., SAN DIEGO, CA 92101
  x CENTRAL DIVISION, HALL OF JUSTICE, 330W. BROADWAY SAN DIEGO CA 92101
    CENTRAL DIVISION, KEARNY MESA, 8950 CLAIREMONT MESA BLVD. SAN DIEGO, CA 92123
    CENTRAL DIVISION, JUVENILE COURT 2851 MEADOW LARK DR., SA DIEGO, CA 92123
    NORTH COUNTY DIVISION, 325 S. MELIOSE DR., VISTA CA 92081
    EAST COUNTY DIVISION, 250 E. MAIN ST., EL CAJON, CA 92020
    SOUTH COUNTY DIVISION, 500 3RD AVE., CHULA VISTA, CA 91910
 PLAINTIFF(S)/PETITIONER(S)
Tyler Walter, by and through his successor in interest, Lisa Walter, et.al .
 DEFENDANT(S)/RESPONDENT(S)                                                                       JUDGE
 County of San Diego, et al.                                                                      Hon. Randa Trapp
 IN THE MATTER OF                                                                                 DEPT

                                                                                                  C-70
                                                                                                  CASE NUMBER
                                    PEREMPTORY CHALLENGE                                          37-2019-00053901 -CU-CR-CTL

Adrian M. Paris                                                                       , is i:i a party [] an attorney for a party in the
above-entitled case and declares that the Hon. Judge Randa Trapp                                            , the judicial officer to
whom this case is assigned, is prejudiced against the party or the party's attorney or the interests of the party or the party's
attorney such that the said party or parties believe(s) that a fair and impartial trial or hearing cannot be had before such
judicial officer.


WHEREFORE, pursuant to the provisions of Code Civ. Proc. §170.6, I respectfully request that this court issue its order
reassigning said case to another, and different, judicial officer for further proceedings.


I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: 10/11/2019                                                                              1L                                  Signature

                                                                             ORDER

E    GRANTED - The court finds the challenge is timely filed and the party's/attorney's above statement meets the
     requirements of Code of Civ. Proc. §170.6 (a)(4). The case will be reassigned and a notice will be mailed to the parties
     and/or counsel.

El   DENIED


IT IS SO ORDERED.

Date:       10-17-19
                                                                                          Judge/Commissioner of the Superior Court
                                                                                                                             signed on behalf of
                                                                                                                             Randa Trapp
Date:        10-18-19                                  Case is reassigned to Judge/Commissioner      Ronald L. Styn

SDSCADM-381 (New 8/19)                                        PEREMPTORY CHALLENGE                                       Code Civ. Proc § 170.6


                                                                    EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.85 Page 80 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.86 Page 81 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.87 Page 82 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.88 Page 83 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.89 Page 84 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.90 Page 85 of 97




                              EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.91 Page 86 of 97




                              EXHIBIT A
            Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.92 Page 87 of 97
                                                                                                                                                     Pos_olo
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                      FOR COURT USE ONLY
    Shawn A.McMillan                                       State Bar #208529
-   Adrian M. Paris                                        State Bar #301335
    495 Via Lapiz
    San Diego, CA 92122
             TELEPHONE NO.:        (858)646-0069             FAX NO. (OplionaO

 E-MAIL ADDRESS (Optional):
      ATTORNEY FOR       (Name):   plaintiff
    SUPERIOR COURT OF CAUFORNIA COUNTY OF                         San Diego
        STREET ADDRESS:            330 West 1roadway
       MAILING ADDRESS:

      CITY AND ZIP CODE:           San Diego, CA 92101
            BRANCH NAME:           Central Division, Downtown Hall of Justice
       PLAINTIFF/PETITIONER:               WALTER                                                            CASE NUMBER:

                                                                                                             37-2019-00053901 -CU-CR-CTL
DEFENDANT/RESPONDENT:                      COUNTY OF SAN DIEGO
                                                                                                             Ref. No. or File No.:

                                        PROOF OF SERVICE OF SUMMONS

                                                   (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
       a.                summons
       b.               complaint
       c.               Alternative Dispute Resolution (ADR) package

       d. fl            Civil Case Cover Sheet (served in complex cases only)
       e.               cross-complaint
       f.               other (specify documents):        Notice of Case Assignment; Notice of Re-assignment; Notice of CMC
3. a. Party served (specify name of party as shown on documents served):
            COUNTY OF SAN DIEGO

       b.   L?i]     Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                     under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                       COUNTY OF SAN DIEGO by serving DIANA LOPEZ, Deputy County Clerk
4. Address where the party was served:
       1600 Pacific Highway, 4th Floor, San Diego, CA 92101 (County Clerk of the Board)
5. I served the party (check proper box)
     a.        by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
               receive service of process for the party (1) on (date): 11/27/2019           (2) at (time): 3:04 p.m.
       b. LIII]          by substituted service. On (date):                     at (time):             I left the documents listed in item 2 with or
                         in the presence of (name and title or relationship to person indicated in item 3):


                        (1)11111]        (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                         of the person to be served. I informed him or her of the general nature of the papers.

                        (2) I]           (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                         place of abode of the party. I informed him or her of the general nature of the papers.

                        (3)LII]          (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                         address of the person to be served, other than a United States Postal Service post office box. I informed
                                         him or her of the general nature of the papers.
                        (4)LIlil          I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                          at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                          (date):              from (city):                             or = a declaration of mailing is attached.
                        (5)[III]          I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                      Pace I of 2

    Form Adopted for Mandatory Use
      Judicial Cou ncil of California
                                                            PROOF OF SERVICE OF SUMMONS
                                                                         EXHIBIT A
    POS.010 (Rev. January I, 20071
              Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.93 Page 88 of 97

        PLAINTIFF/PETITIONER:             WALTER                                                           CASE NUMBER:

                                                                                                           37-2019-00053901-CU-CR-CTL
 DEFENDANT/RESPONDENT:                    COUNTY OF SAN DIEGO

5. c                     by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                         address shown in item 4, by first-class mail, postage prepaid,

                         (1) on (date):                                                (2) from (city):

                          (3)E11    with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                    to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                         (4)        to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     ci. = by other means (specify means of service and authorizing code section):




              LIII       Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
     a.        as an individual defendant.
        b. LIII           as the person sued under the fictitious name of (specify):
      C.                 as occupant.
        d.               On behalf of (specify):     COUNTY OF SAN DIEGO
                          under the following Code of Civil Procedure section:
                                 LI       416.10 (corporation)                     LI      415.95 (business organization, form unknown)
                                 LI    416.20 (defunct corporation)                LI      416.60 (minor)
                                 ELI   416.30 (joint stock company/association)    LI      416.70 (ward or conservatee)
                                 LI    416.40 (association or partnership)         LI      416.90 (authorized person)
                                 EZJ   416.50 (public entity)                      LI      415.46 (occupant)
                                                                                   LI      other:
7. Person who served papers
     a.      Name:   Timothy J. Wing
     b.      Address:  1255 Imperial Avenue, Ste. 120-150, San Diego, CA 92101
     c.      Telephone number: 619-993-9464
     d.      The fee for service was: $ 50.00
     e.      lam:
              (1)              not a registered California process server.
              (2)              exempt from registration under Business and Professions Code section 22350(b).
              (3)        / a registered California process server:
                               (i)rn       owner = employee = independent contractor.
                               (ii) Registration No.: 3110
                               (iii) County: San Diego

8.   LII1           I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                    or
9.   fl             I am a California sheriff or marshal and I certify that the foregoing is true
                                                                                                                     'a
Date:         December 2, 2019

                          TIMOTHY J. WING
             (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                              (SIGNATURE)




POS-010 [Rev. January 1,20073                                                                                                              Page 2 of 2
                                                           PROOF OF SERVICE OF SUMMONS
                                                                   EXHIBIT A
            Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.94 Page 89 of 97
                                                                                        Pos-olo
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
  Shawn A.McMilan                                      State Bar #208529
  Adrian M. Paris                                      State Bar #301335
  495 Via Lapiz
  San Diego, CA 92122
        TELEPHONE NO.: (858)646-0069                      FAX NO. (OpbonaI:

 E—MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):       plaintiff
 SUPERIOR COURT OF CAUFORNIA COUNTY OF                         San Diego
          STREET ADDRESS:      330 West 1roadway
      MAILING ADDRESS:

                      San Diego, CA 92101
     CITY AND ZIP CODE:
                      Central Division, Downtown Hall of Justice
            BRANCH NAME:


     PLAINTIFF/PETITIONER: WALTER                                                                          CASE NUMBER:

                                                                                                           37-2019-00053901 -CU-CR-CTL
DEFENDANT/RESPONDENT:                  COUNTY OF SAN DIEGO
                                                                                                          Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                               (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
     a.               summons
     b. ELI          complaint
     c.              Alternative Dispute Resolution (ADR) package
     d.               Civil Case Cover Sheet (served in complex cases only)
     e.               cross-complaint
      •
             1121    other (specify documents):        Notice of Case Assignment;          Notice of Re-assignment; Notice of                      CMC
3. a. Party served (specify name of party as shown on documents served):
           MELINDA EICHENBERG

     b.    [111]    Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                    under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4. Address where the party was served:
     367 North Magnolia Avenue, El Cajon, CA 92020
5. I served the party (check proper box)
     a.              by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                     receive service of process for the party (1) on (date): 11/20/2019          (2) at (time): 3:01 p.m.
     b. fl            by substituted service. On (date):                     at (time):             I left the documents listed in item 2 with or
                      in the presence of (name and title or relationship to person indicated in item 3):


                     (1) jJ          (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                     (2)             (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.

                     (3)LIII         (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                     (4)[11          I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20) I mailed the documents on
                                                                                                           .


                                     (date):              from (city):                             or = a declaration of mailing is attached.
                     (5)LI]           I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                           Page 1 of 2

  Form Adopted for Mandatory Use                                                                                                     Code of Crjd Procedure   § 417. 10
    Judicial Council of Califomia
                                                         PROOF OF SERVICE OF SUMMONS                                                       American Legall ,let,   ~
                                                                     EXHIBIT A
  P0S..O1Q (Rev. January 1, 2007(                                                                                                          www.FormsWorkflow.com
             Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.95 Page 90 of 97

       PLAINTIFF/PETITIONER:                WALTER                                                           CASE NUMBER:

                                                                                                             37-2019-00053901-CU-CR-CTL
DEFENDANT/RESPONDENT:                       COUNTY OF SAN DIEGO

5. c.       fl          by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                        address shown in item 4, by first-class mail, postage prepaid,

                        (1) on (date):                                                (2) from (city):
                         (3)   fl    with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                     to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                         4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d. = by other means (specify means of service and authoiizing code section):




             LIII       Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
       a. F    as an individual defendant.
       b. LIII           as the person sued under the fictitious name of (specify):
       C. LII           as occupant.
       d. LI            On behalf of (specify):
                         under the following Code of Civil Procedure section:
                                         416.10 (corporation)                              415.95 (business organization, form unknown)
                                         416.20 (defunct corporation)                      416.60 (minor)
                                         416.30 (joint stock company/association)     El   416.70 (ward or conservatee)
                                    El   416.40 (association or partnership)          El   416.90 (authorized person)
                                    El   416.50 (public entity)                       El   415.46 (occupant)
                                                                                      El   other:
7. Person who served papers
    a. Name: Timothy J. Wing
     b.     Address:          1255 Imperial Avenue, Ste. 120-150, San Diego, CA 92101
     C.     Telephone number:               19-993-94
     d. The fee for service was:              $ 50.00
     e.     lam:

             (1)LII           not a registered California process server.
             (2)              exempt from registration under Business and Professions Code section 22350(b).
             (3)        / a registered California process server:
                               (i) E12111 owner = employee = independent contractor.
                              (ii) Registration No.: 3110
                              (iii) County: San Diego

8.                 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                   or
9.   [II]          lam a California sheriff or marshal and I certify that the foregoing is trar)ct.

Date         December 2, 2019                                                                            /          7

                         TIMOTHY J. WING
            (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                 (SIGNATURE)




pos-oio     Rev. January I, 20071                                                                                                         Page 2 of 2
                                                           PROOF OF SERVICE OF SUMMONS
                                                                    EXHIBIT A
            Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.96 Page 91 of 97
                                                                                                                                                         POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and i*fress):                                                      FOR COURT USE ONLY
    Shawn A.McMillan                                      State Bar #208529
-   Adrian M. Paris                                       State Bar #301335
    495 Via Lapiz
    San Diego, CA 92122
             TELEPHONE NO.:       (858)646-0069             FAX NO. (Optional):

 E-MAIL ADDRESS (Optional):
      ATTORNEY FOR (Name):        plaintiff
    SUPERIOR COURT OF CALIFORNIA COUNTY OF                       San Diego
        STREET ADDRESS:           330 West 1roadway
        MAILING ADDRESS:

       CITYAND ZIP CODE:          San Diego, CA 92101
            BRANCH NAME:          Central Division, Downtown Hall of Justice
       PLAINTIFF/PETITIONER:              WALTER                                                              CASE NUMBER:

                                                                                                              37-2019-00053901 -CU-CR-CTL
DEFENDANT/RESPONDENT:                     COUNTY OF SAN DIEGO
                                                                                                             Ref. No, or File No.:

                                       PROOF OF SERVICE OF SUMMONS

                                                  (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
       a.               summons
       b. EZIl          complaint
       c.               Alternative Dispute Resolution (ADR) package
       d.               Civil Case Cover Sheet (served in complex cases only)
       e.               cross-complaint
       f.               other (specify documents):        Notice of Case Assigmnent; Notice of Re-assignment; Notice of CMC
3. a. Party served (specify name of party as shown on documents served):
            FANITA DURHAM

       b.   EiIIJ    Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                     under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4. Address where the party was served:
       367 North Magnolia Avenue, El Cajon, CA 92020
5. I served the party (check proper box)
       a.rn    by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
               receive service of process for the party (1) on (date): 11/20/2019                (2) at (time): 3:04 p.m.
       b. fl    by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                in the presence of (name and title or relationship to person indicated in item 3):


                        (1)LII          (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                        of the person to be served. I informed him or her of the general nature of the papers.

                        (2)El           (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                        place of abode of the party. t informed him or her of the general nature of the papers.

                        (3)EIIII        (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                        address of the person to be served, other than a United States Postal Service post office box. I informed
                                        him or her of the general nature of the papers.
                        (4)El            I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                         at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                         (date):              from (city):                             or[III   a declaration of mailing is attached.
                        (5)LIII          I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                             Pagel of 2

    Form Adopted for Mandatory Use                                                                                                      Coda of Civil Procedure, § 417.10
      Judicial Council of California
                                                            PROOF OF SERVICE OF SUMMONS                                                      Imencan LegalNet, Inc.

                                                                         EXHIBIT A
    POS010 [Rev. January 1, 2007]                                                                                                            jwww.FOnTrsl1ioIkflow.comj
            Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.97 Page 92 of 97
        PLAINTIFF/PETITIONER:           WALTER                                                         (CASE NUMBER:

                                                                                                         37-2019-00053901-CU-CR-CTL
 DEFENDANT/RESPONDENT:                  COUNTY OF SAN DIEGO

5. c. = by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
         address shown in item 4, by first-class mail, postage prepaid,

                       (1) on (date):                                               (2) from (city):

                       (3)fl      with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                  to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                       (4)El       to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

      d.    Eli        by other means (specify means of service and authorizing code section):




            LIII       Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
     a. LIJ as an individual defendant.
        b. LII         as the person sued under the fictitious name of (specify):
      C.   [III        as occupant.
        d. El          On behalf of(specifv):
                       under the following Code of Civil Procedure section:
                                 fl    416.10 (corporation)                             415.95 (business organization, form unknown)
                                       416.20 (defunct corporation)                     416.60 (minor)
                                       416.30 (joint stock company/association)         416.70 (ward or conservatee)
                                       416.40 (association or partnership)              416.90 (authorized person)
                                 ElI   416.50 (public entity)                           415.46 (occupant)
                                                                                    E   other:
7 Person who served papers
   a. Name: Timothy J. Wing
     b.    Address:  1255 Imperial Avenue, Ste. 120-150, San Diego, CA 92101
     c.    Telephone number:    619-993-9464
     d.    The fee for service was: $ 50.00
     e.    lam:

            (1)El not a registered California process server.
            (2)        exempt from registration under Business and Professions Code section 22350(b).
            (3)F / a registered California process server:
                       (i) F71 owner El employee El independent contractor.
                           (ii) Registration No.: 3110
                           (iii) County: San Diego

8. 571            I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                  or
9. El             I am a California sheriff or marshal and I certify that the foregoing is tru7p

Date:       December 2, 2019

                       TIMOTHY J. WING
           (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                              (SIGNATURE)




POS-010 [Rev. January 1, 20071                                                                                                           Page 2 of 2
                                                         PROOF OF SERVICE OF SUMMONS

                                                                  EXHIBIT A
           Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.98 Page 93 of 97
                                                                                                                                                       POs-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                    FOR COURT USE ONLY
   Shawn A.McMillan                                     State Bar #208529
   Adrian M. Paris                                      State Bar #301335
   495 Via Lapiz
   San Diego, CA 92122
            TELEPHONE NO.:      (858)646-0069             FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):       plaintiff
 SUPERIOR COURT OF CALIFORNIA COUNTY OF                        San Diego
       STREET ADDRESS:          330 West 1roadway
      MAILING ADDRESS:

     CITY AND ZIP CODE:         San Diego, CA 92101
          BRANCH NAME:          Central Division, Downtown Hall of Justice
     PLAINTIFF/PETITIONER:             WALTER                                                              CASE NUMBER:

                                                                                                           37-2019-00053901 -CU-CR-CTL
DEFENDANT/RESPONDENT:                  COUNTY OF SAN DIEGO
                                                                                                           Ref. No. or File No.:

                                     PROOF OF SERVICE OF SUMMONS

                                               (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
     a.rn             summons
     b. LI            complaint
     c.               Alternative Dispute Resolution (ADR) package
     d.               Civil Case Cover Sheet (served in complex cases only)
     e.               cross-complaint
     f.               other (specify documents):       Notice of Case Assignment; Notice of Re-assignment; Notice of CMC
3. a. Party served (specify name of party as shown on documents served):
          JOANNA KIENTZ

     b.   LIIII    Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                   under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4. Address where the party was served:
     2515 Ramfos Place, San Diego, CA 92139
5. I served the party (check proper box)
     a.        by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
               receive service of process for the party (1) on (date): 12/1/2019            (2) at (time): 10:32 a.m.
     b. LIII          by substituted service. On (date):                     at (time):             I left the documents listed in item 2 with or
                      in the presence of (name and title or relationship to person indicated in item 3):


                     (1) lull         (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                      of the person to be served. I informed him or her of the general nature of the papers.

                      (2)             (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                      place of abode of the party. I informed him or her of the general nature of the papers.

                      (3)LII          (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                      address of the person to be served, other than a United States Postal Service post office box. I informed
                                      him or her of the general nature of the papers.
                     (4)LI]           I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                      at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                      (date):              from (city):                             orLII    a declaration of mailing is attached.
                      (5)LII          I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                          Page 1 of

  Form Adopted for Mandatory Use                                                                                                     Code of Civil Procedure, § 417.10
    Judicial Council of California
                                                         PROOF OF SERVICE OF SUMMONS                                                      lAmerican LegalNet, Inc. I

                                                                       EXHIBIT A
  P05-010 [Rev. January 1,20071                                                                                                           jwwwFormsWorldlow.coml
           Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.99 Page 94 of 97

     PLAINTIFF/PETITIONER:           WALTER                                                         CASE NUMBER:

                                                                                                     37-2019-00053901-CU-CR-CTL
DEFENDANT/RESPONDENT:                COUNTY OF SAN DIEGO

5. c.     fl       by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                   address shown in item 4, by first-class mail, postage prepaid,

                   (1) on (date):                                               (2) from (city):
                   (3)           with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                   (4)            to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.   LII      by other means (specify means of service and authorizing code section):




                   Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
     a. F71 as an individual defendant.
     b. LII        as the person sued under the fictitious name of (specify):
     c.            as occupant.
     d.            On behalf of (specify):
                   under the following Code of Civil Procedure section:
                                     416.10 (corporation)                            415.95 (business organization, form unknown)
                                     416.20 (defunct corporation)                    416.60 (minor)
                                EJ   416.30 (joint stock company/association)   fl   416.70 (ward or conservatee)
                                     416.40 (association or partnership)             416.90 (authorized person)
                                     416.50 (public entity)                          415.46 (occupant)
                                                                                El   other:
7. Person who served papers
    a. Name: Timothy J. Wing
    b. Address: 1255 Imperial Avenue,                  Ste. 120-150, San Diego, CA 92101
    c. Telephone number: 619-993-9464
    d. The fee for service was: $ 50.00
    e.    lam:

           (1)LII        not a registered California process server.
           (2)           exempt from registration under Business and Professions Code section 22350(b).
           (3)F—71       a registered California process server:
                         (i) Liii    owner = employee = independent contractor.
                         (ii) Registration No.: 3110
                         (iii) County: San Diego

8. Liii       I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

              or
9. = I am a California sheriff or marshal and I certify that the foregoing is true a                net).

Date:      December 2, 2019                                                                          /                    /

                    TIMOTHY J. WING
          (NAME OF PERSON VMO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE)




P05.010 Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                       PROOF OF SERVICE OF SUMMONS
                                                                EXHIBIT A
          Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.100 Page 95 of 97
                                                                                                                                                    pos-olo
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and ackftess):                                               FOR COURT USE ONLY
  Shawn A.McMillan                                    State Bar #208529
  Adrian M. Paris                                     State Bar #301335
  495 Via Lapiz
  San Diego, CA 92122
           TELEPHONE NO.:     (858)646-0069             FAX NO. (Optional):

 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):      plaintiff
 SUPERIOR COURT OF CALIFORNIA COUNTY OF                      San Diego
      STREET ADDRESS:         330 West 1roadway
     MAILING ADDRESS:

    CITY AND ZIP CODE:        San Diego, CA 92101
          BRANCH NAME:        Central Division, Downtown Hall of Justice
     PLAINTIFF/PETITIONER:            WALTER                                                             CASE NUMBER:

                                                                                                         37-2019-00053901 -CU-CR-CTL
DEFENDANT/RESPONDENT:                 COUNTY OF SAN DIEGO
                                                                                                         Ref. No or File No:

                                   PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
     a. EE           summons
     b.             complaint
     c.             Alternative Dispute Resolution (ADR) package
     d.              Civil Case Cover Sheet (served in complex cases only)
     e.              cross-complaint
     f.             other (specify documents):       Notice of Case Assignment; Notice of Re-assignment; Notice of CMC
3. a. Party served (specify name of party as shown on documents served):
          KATHERINE MANNO (TOPPIN)

     b.   E111]   Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4. Address where the party was served:
     7947 Mission Center Court, San Diego, CA 92108
5. I served the party (check proper box)
     a.        by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
               receive service of process for the party (1) on (date): 11/26/2019           (2) at (time): 2:17 p.m.
     b. LIII         by substituted service. On (date):                     at (time):             I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):


                    (1)LIII         (business) a person at least 18 years of age apparently in charge at the office or usual place of           business
                                    of the person to be served. I informed him or her of the general nature of the papers.

                    (2) [J          (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                    place of abode of the party. I informed him or her of the general nature of the papers.

                    (3)LIII         (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                    address of the person to be served, other than a United States Postal Service post office box. I informed
                                    him or her of the general nature of the papers.
                    (4)[III]        I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                    at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                    (date):              from (city): San Diego                   or = a declaration of mailing is attached.
                    (5)[1111]        I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                        Page lot 2

  Form Adopted for Mandatory Use
                                                        PROOF OF SERVICE OF SUMMONS
                                                                                                                                  Code of Civil Procedure,   § 417.10
    Judicial Council of Csbfomla                                                                                                       I iieiican LegalNet, Inc.

                                                                     EXHIBIT A
  POS.OIQ [Rev. January 1, 20071                                                                                                       jiFonasWciowcom
           Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.101 Page 96 of 97

      PLAINTIFF/PETITIONER:           WALTER                                                          CASE NUMBER:

                                                                                                       37-2019-00053901-CU-CR-CTL
 DEFENDANT/RESPONDENT:                COUNTY OF SAN DIEGO

5. c. = by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
            address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):                                                (2) from (city):

                     (3)ElilI     with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                  to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)            to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.    LIII     by other means (specify means of service and authorizing code section):




           LII      Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
      a. 57 J  as an individual defendant.
      b. LIII        as the person sued under the fictitious name of (specify):
      C. [II]       as occupant.
      d.            On behalf of (specify):
                    under the following Code of Civil Procedure section:
                                      416.10 (corporation)                             415.95 (business organization, form unknown)
                                      416.20 (defunct corporation)                     416.60 (minor)
                                      416.30 (joint stock company/association)         416.70 (ward or conservatee)
                                      416.40 (association or partnership)         fl   416.90 (authorized person)
                                 fl   416.50 (public entity)                           415.46 (occupant)
                                                                                       other:
7. Person who served papers
    a. Name: Timothy J. Wing
    b. Address: 1255 Imperial Avenue,                   Ste. 120-150, San Diego, CA 92101
     C. Telephone number: 619-993-9464
     d. The fee for service was: $ 50.00
     e.    lam:
            (1)           not a registered California process server.
            (2)           exempt from registration under Business and Professions Code section 22350(b).
            (3)     / a registered California process server:
                          (i) jj7J    owner = employee = independent contractor.
                          (ii) Registration No.: 3110
                          (iii) County: San Diego

8.   57II      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9. =           I am a California sheriff or marshal and I certify that the foregoing is         and coyct.

Date:       December 4, 2019

                     TIMOTHY J. WING
           (NAME OF PERSON tM-3O SERVED PAPERS/SHERIFF OR MARSHAL)                                           (SIGNATURE)




POS-010 [Rev. January 1, 20071                                                                                                        Page 2 of 2
                                                        PROOF OF SERVICE OF SUMMONS

                                                                 EXHIBIT A
Case 3:19-cv-02465-W-BLM Document 1-2 Filed 12/20/19 PageID.102 Page 97 of 97



                                                                                                                                                             POS4)15
 ATTORNEY OR PARTY WITHOUT ATTORNEYI                           srATE BAR No:      301355                                            FOR OO ORT IISE ONLY
 NAME    Addan M, Paris, Esq.
 PMM NAME    The Law Offices of Shawn A. McMillan, A.P.C.
 sTREETADDREss: 4955 Via LaPiz
 onw San Diego                                       sTATE CA      zin coca 92122
 TELEPH0NE Nod (858) 646-0069                       FAK No  (858) 746-5283
 EMAILADDREss'drian.mcmillanlaw@gmail corn
 Arronxm rox Dummy Lisa Walter
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
  STREET ADDRESS.                                                       330 West Broadway
  MAILING
      ADDRESS'ITY
                                                                        330 West Broadway
      AND ZIP CODE:                                                    San Diego, CA 92101
     BRANCH NAME                                                                    Central
      Plaintiff/Petitioner:                                Tyler Walter, by and through Lisa Walter, et al.
 Defend ant/Respond ant:                                                       County of San Diego, et al.
                                                                                                                     CASE NUMBER
                      NOTICE AND ACKNOWLEDGMENT OF RECEIPT— CIVIL                                                    37-2019-00053901-CU-CR-CTL


TO (inSert name Of Par(y being Seaed): JaKe Zmdu)Ka, baqu On Denalf                           Ot   Lse(endant Meiiaaa Uaatil(O

                                                                   NOTICE
     The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the parly on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all othercases, this form must be signed by you personally orby a person authodzed by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.

Date of mailing: Uecemoer 4, 201 J


                                      Adrian M. Paris, Esq.
                                        (TYPE OR PRINT NAME)                                                (SIGNATURE OF SENDER— MUST NOT BE A PARIY IN THIS CASE)



                                                               ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mafflng)r
1.   ~x             A copy of the summons and        of the complaint.
2.   ~x             Other (specify)I
                    - Civil Cover Sheet               - ADR Information
                    - Notice of Assignment           - Stipulation to ADR
                    - Notice of Reassignment
                    - Notice of CMC Hearing


(To be completed by recipient)f
Datethisformissigned:                    Od.(CFP(       ben       I   J     (23   O   I   9
 So(v (CC                   Z        irtbLA   I   KR,
                     (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,                               (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPI; WITH TITLE IF
                                                                                                     ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)
  on                bc
                           . ON)FHOSE BEHALF THIS FORM IS SIGNED)
                         te)+ (sf Defcn Jdrn+                                                           Akka&n&~            A(        Qs   fc„J„np (y)cliJsst                   (Rsl-   )lo
  +E)f              5ym5       (adlai /IO
                                                                                                                                                                 P45af af1

F m Ad       pea fan M ndaiofz Uaa
Judlolalcmnorofcaaf la
                                                  NOTICE AND ACKNOWLEDGMENT OF RECEIPT — CIVIL                                                       Cade of Civil Pfooadure,
                                                                                                                                                           m 41530,417 10
Pcs-01 5 (Rav. Ja no PT I, 2005)                                                                                                                        wlmlooffdlfne,de Sou




                                                                          EXHIBIT A
